IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-31075
                          Conference Calendar



CHARLES J. TAYLOR,

                                           Plaintiff-Appellant,

versus

BARON KAYLO; JASON PAUL;
RICHARD L. STALDER; E. GASFAR;
CASNOTE, Major,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                          USDC No. 00-CV-1077
                          - - - - - - - - - -
                           February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles J. Taylor, Louisiana prisoner # 342777, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

complaint as frivolous.    On appeal, he argues that he was

subjected to cruel and unusual punishment by prison officials.

He lists numerous cases and a prison disciplinary rule that the

district court allegedly overlooked when it dismissed his

complaint.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31075
                                -2-

     Taylor does not dispute the district court’s legal

conclusions.   He does not identify any error made by the district

court other than the assertion that the court allegedly

overlooked various legal authorities.     See Al-Ra’id v. Ingle, 69
F.3d 28, 31 (5th Cir. 1995)(issues are abandoned when appellant

fails to identify any error made by the district court).

However, Taylor fails to explain how these alleged oversights

relate to the circumstances of his case.    See id. at 32

(conclusional assertions insufficient to maintain civil rights

claim).

     Taylor’s appeal has no arguable basis in law or fact;

therefore, it is DISMISSED as frivolous.    See King v. Howard, 707
F.2d 215, 219-20 (5th Cir. 1983).   The district court’s dismissal

under 28 U.S.C. § 1915 counts as a strike against Taylor.     See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     This

court’s dismissal counts as another strike.    If Taylor

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is in imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     DISMISSED; SANCTIONS WARNING ISSUED.